Citation Nr: 1440521	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-05 023A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for pseudofolliculitis barbae, evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for scarring of the trunk, post-surgical removal of supernumerary nipples.

3.  Entitlement to an initial compensable rating for iritis, right eye.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a cardiac disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for dental malocclusion.    




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2009.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of  October 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Atlanta, Georgia.  The case is currently under the jurisdiction of the Atlanta RO.  

During the pendency of the appeal, the agency of original jurisdiction (AOJ) awarded an increased evaluation for the service-connected pseudofolliculitis barbae from 0 percent to 10 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Where a claimant has filed a notice of disagreement as to an AOJ decision assigning a particular rating, a subsequent AOJ decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In May 2011, the appellant filed a timely notice of disagreement with respect to the February 2011 rating decision which assigned a noncompensable rating to right eye iritis.  Thus, that issue is currently before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additional evidence has been received since the matter was last adjudicated in January 2014.  However, in a July 2014 statement, the Veteran's representative waived the right of the AOJ to review the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  Thus, the matter is ripe for appellate review.

The issue adjudicated as a disability manifested by heart palpitations has been recharacterized as a cardiac disability.

The issues of entitlement to an initial compensable rating for right eye iritis, service connection for a right ankle disability, and service connection for a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Pseudofolliculitis barbae is manifested by elevated papules.  No other characteristics of disfigurement are present.  

2.  Scarring of the trunk post-surgical removal of supernumerary nipples is manifested by itching.  The scars are superficial; they are not painful or unstable, nor do they cover an area of 929 square centimeters or greater.  

3.  Sleep apnea first manifested during the Veteran's service.  

4.  Dental malocclusion first manifested during the Veteran's service.


CONCLUSIONS OF LAW

1.   The criteria for an initial disability rating in excess of 10 percent for pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800(2014).

2.  The criteria for an initial compensable disability rating for scarring of the trunk, post-surgical removal of supernumerary nipples, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).

3.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for dental malocclusion are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the claims for service connection for sleep apnea and dental malocclusion, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The rating claims arise from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice with respect to those claims is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  He has not identified any private treatment records that are relevant to the appeal.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration. 

The VA skin examinations are based upon in-person evaluations of the Veteran's disability, and the findings appropriately address the level of severity of the Veteran's service-connected disabilities at the time of the examinations.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Skin disabilities are rated under Diagnostic Codes (DC) 7800 through 7805.  The Veteran is currently receiving a 10 percent rating under DC 7800.

Under Diagnostic Code 7800, a scar of the head, face, or neck is rated on the basis of disfigurement.  A 10 percent rating is warranted when one characteristic of disfigurement is present.  A scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or a scar with two or three characteristics of disfigurement, warrants a 30 percent rating.  A scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or a scar with four or five characteristics of disfigurement, warrants a 50 percent rating. 

The eight characteristics of disfigurement are: (1) scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Under Diagnostic Code 7801, the criteria for a 20 percent rating are scars, other than head, face, or neck, that are deep or that cause limited motion and cover an area or exceeding 12 square inches (39 sq. cm.)  

Under Diagnostic Code 7802, 10 percent is the highest rating possible, and need not be discussed.  

Under Diagnostic Code 7804, a 20 percent rating requires three or four scars that are superficial and painful on examination.  

Under Diagnostic Code 7805, scars may receive a rating higher than 10 percent if rating is warranted based on limitation of motion of the affected part.

Pseudofolliculitis Barbae

As the Veteran's pseudofolliculitis barbae affects only his face and neck, Diagnostic Codes 7801 and 7802 are not for application.    

On VA examination in September 2009, symptoms of pseudofolliculitis barbae were described as itching, redness of the face, a raised texture, and dry skin.  He used topical creams to treat the symptoms.  The creams were neither corticosteroids nor immunosuppressives.  Physical examination showed a "mild papule distribution lower facial shaving region, anterior neck."  Less than 5 percent of the total body was affected, and less than 2 percent of exposed areas were affected.  The examiner noted no scarring and no disfigurement.  There were no functional impairments caused by the pseudofolliculitis barbae.  

The Veteran underwent another VA examination in October 2011.  The papules on his face were neither painful nor unstable on physical examination.  They were described as scattered, with mild hyperpigmentation.  Each papule was approximately .2 square centimeters.  The total affected area was 5 square centimeters.  The surface contours were elevated on palpation.  No other characteristics of disfigurement were present.  They did not cause limitation of function, nor were there any other pertinent physical findings.  

During a February 2014 VA examination, no papules were noted on physical examination, nor was any scarring.  The disability was described as "not active."  

The Veteran's pseudofolliculitis barbae is elevated upon palpation when active;  one characteristic of disfigurement is shown, warranting 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
However, none of the papules are 13 or more centimeters in length; they are not .6 centimeters at their widest part; they are not adherent to underlying tissue, and they do not cover an area of 39 square centimeters or greater.  

An August 2011 VA clinical note observed that essentially all of the Veteran's exposed skin was hyperpigmented at that time.  Other clinical notes have also noted widespread hyperpigmentation.  That hyperpigmentation has been attributed to service-connected eczema, which is not among the issues on appeal.  

A rating in excess of 10 percent under Diagnostic Code 7800 is not warranted.

The papules are not unstable or painful; thus, a higher rating under Diagnostic Code 7804 is not warranted.  

There are no manifestations that result in functional loss or would otherwise warrant a higher rating under Diagnostic Code 7805.  

An initial rating in excess of 10 percent for pseudofolliculitis barbae is not warranted.  

Scarring of the Trunk Post-Surgical Removal of the Supernumerary Nipples

The Veteran is receiving a noncompensable (0 percent) rating for scarring of the trunk post-surgical removal of the supernumerary nipples under Diagnostic Code 7804.

On VA examination in September 2009, three scars on the Veteran's torso were attributed to removal of supernumerary nipples during service.  The Veteran stated that the scars were itchy.  The first scar was 1 centimeter wide and 4 centimeters long, and the second and third were both 1 centimeter wide and 5 centimeters long.  None of the scars were painful or unstable.  Each was superficial.  There was no limitation of motion or function associated with the scars.  

A VA examination of October 2011 found that the Veteran's trunk scarring was unchanged.  

As the Veteran's scars are not deep, a compensable rating under Diagnostic Code 7801 is not warranted.

Similarly, Diagnostic Code 7802 is not for application because the scars do not cover an area of 929 square centimeters.  

As the scars are not painful or unstable, a compensable rating under Diagnostic Code 7804 is not warranted.  

There is no limitation of function or motion and Diagnostic Code 7805 does not apply.

Although the Veteran has reported that the scars are itchy, itching is not a compensable manifestation under any potential Diagnostic Code.  A compensable rating for the Veteran's trunk scars is not warranted.  

Additional Considerations in Rating Claims

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's skin disorders include no manifestations which are not adequately contemplated by the applicable rating criteria, with the exception of mild itching reported by the Veteran in the area of his trunk scars.  The itching does not result in an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thus, referral for consideration of an extraschedular rating is not warranted.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Veteran has not asserted that he is unemployable due to his service-connected skin disabilities, and there is no evidence of such.  Thus, Rice is inapplicable.  Consideration of a TDIU is not warranted.   


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R.                § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) . 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Sleep Apnea

The Veteran's service treatment records include May 2008 reports of "sleep issues" and "not sleeping well."  The Veteran reiterated these concerns in a June 2009 VA clinical note.  

In a July 2010 VA clinical note, the Veteran described excessive daytime fatigue and frequent awakenings at night.  He had been told that he snores excessively.

An August 2010 sleep study diagnosed mild sleep apnea.  

The Veteran's treating VA physician submitted a medical opinion in February 2010.  He noted symptoms indicative of sleep apnea had been present since 2004.  Although the Veteran was formally diagnosed in 2010, the physician found that the disease had "most probably [been] present for many years before that."  

The Veteran first began reporting sleep abnormalities during service.  He has a current diagnosis of sleep apnea.  His VA physician has submitted a competent and credible medical opinion indicating that the disorder had its onset in 2004, while the Veteran was in service.  There is no evidence contradicting that finding.  Service connection for sleep apnea is warranted.  

Dental Malocclusion

The Veteran's entrance examination is negative for dental malocclusion or other jaw disabilities.  

In August 2006, the Veteran underwent an orthodontic evaluation which showed a Class III malocclusion, permanent dentition, orthognathic maxilla, and prognothic mandible.  

The Veteran underwent a VA dental and oral examination in August 2009, approximately one month after separating from service.  The examiner diagnosed dental malocclusion, but found that it is not related to the Veteran's service because it existed prior to his service and was not aggravated by service.  

The examiner also noted that the military was not involved in beginning his treatment for malocclusion, but offered no reason for this finding.  There is no indication that the Veteran told the examiner that he was treated for malocclusion prior to service.  

As dental malocclusion was not noted on the Veteran's entrance examination, the presumption of soundness attaches.  38 U.S.C. A. § 1111.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, that is, the evidence is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

The only evidence that the Veteran's dental malocclusion preexisted service is the VA examiner's unsupported statement.   The Veteran does not contend, nor does the evidence reflect, that his dental malocclusion predated his service.  Thus, it cannot be shown, by clear and unmistakable evidence, that a dental malocclusion existed prior to service.  

As the presumption of soundness is not rebutted, service connection on the basis of aggravation of a pre-existing malocclusion is not warranted.  The claim must be considered on the basis of service incurrence.  

On the basis of the service treatment records alone, dental malocclusion was affirmatively shown to have had its onset during service.  The Veteran has continued to receive treatment for dental malocclusion on a continuous basis since his discharge from service.  Service connection for dental malocclusion is warranted.

ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.

A compensable rating for scarring of the trunk, post-surgical removal of supernumerary nipples, is denied.

Service connection for sleep apnea is granted.

Service connection for dental malocclusion is granted.  


REMAND

The Veteran submitted a timely notice of disagreement with respect to the rating assigned to the service-connected right eye iritis.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  The claim must then be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

An August 2009 VA joints examination found that the Veteran does not have a current right ankle disability.  Since then, VA treatment records have shown that the Veteran has a chronic right ankle instability, with a positive anterior drawer sign on the right ankle.  In light of the evidence showing that the Veteran does have a current right ankle disability, a new VA examination must be scheduled.

Turning to the claim for service connection for a disability manifested by heart palpitations, a 24 hour Holter monitor, worn on September 12, 2012, showed good sinus rhythm, rare PVCs and premature atrial contractions, and "intermittent Mobitz 1 AV block."  

Although heart palpitations, in and of themselves, are not subject to VA compensation, a VA examination is needed to determine whether the Mobitz 1 AV block is attributable to the Veteran's service.  

Updated VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Medical Center in Gainesville, Florida since March 2014.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination of his right ankle by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to identify all current disabilities of the right ankle, taking into account the Veteran's history of recurrent sprained right ankles since service and the finding of right ankle instability by a VA treatment provider in March 2011.  

For all right ankle disabilities identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's active service.  The examiner must consider the Veteran's history of recurrent sprained right ankles since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination of his heart by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

For all cardiac disabilities, other than heart palpitations, that are identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's active service.  The examiner must consider the Veteran's history of atypical chest pain during service, as well as the finding of intermittent Mobitz 1 AV block in September 2012, in determining whether any current cardiac disability other than palpitations are related to the Veteran's service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Provide an SOC for the issue of entitlement to an initial compensable rating for right eye iritis.  If the Veteran appeals, return the case to the Board.  

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


